                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:18-CV-00345-KDB-DCK

        TRUE HOMES LLC,

                Plaintiff,

                v.                                              ORDER

        CLAYTON HOMES, INC., ET
        AL.,

                Defendants.



       THIS MATTER is before the Court on the parties’ cross Motions for Summary Judgment

(Doc. Nos. 103, 108). Plaintiff True Homes, LLC (“True Homes”), a North Carolina residential

home builder, asserts claims for trademark infringement under the Lanham Act, 15 U.S.C. ¶¶ 1501,

et seq. and related state law claims against Defendants Clayton Homes, Inc., (“CHI”), CMH

Manufacturing, Inc., (“CMH Mfg”), CMH Homes, Inc., (“CMH Homes”), Clayton Properties

Group, Inc. (“Clayton Site-Built”), Vanderbilt Mortgage and Finance, Inc. (“Vanderbilt”) and 21st

Mortgage Corp. (“21st Mortgage”) (collectively “Clayton”), a parent company and subsidiaries

that manufacture, sell and finance both manufactured homes (often called “mobile homes”) and

site-built homes. Specifically, True Homes alleges that Defendants’ use of the marks TRU

HOMES and TRU infringe the Plaintiff’s TRUE HOMES mark.

       The Court has carefully considered this motion and the parties’ briefs and exhibits. For the

reasons discussed below, the Court will DENY True Homes’ motion, DENY the motions of

Defendants CMH Mfg. and CMH Homes and GRANT the motions of Vanderbilt, 21st Mortgage,

CHI and Clayton Site-Built.



                                                    1

     Case 3:18-cv-00345-KDB-DCK Document 128 Filed 11/05/20 Page 1 of 26
                                   I.     LEGAL STANDARD

          Summary judgment must be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56. A factual dispute is considered genuine “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). “A fact is material if it might affect the outcome of the suit under the governing law.”

Vannoy v. Federal Reserve Bank of Richmond, 827 F.3d 296, 300 (4th Cir. 2016) (quoting

Libertarian Party of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013)).

          The party seeking summary judgment bears the initial burden of demonstrating the absence

of a genuine issue of material fact through citations to the pleadings, depositions, answers to

interrogatories, admissions or affidavits in the record. See Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986); Bouchat v. Baltimore Ravens Football Club, Inc., 346 F.3d 514, 522 (4th Cir. 2003).

“The burden on the moving party may be discharged by ‘showing’ ... an absence of evidence to

support the nonmoving party's case.” Celotex, 477 U.S. at 325. Once this initial burden is met, the

burden shifts to the nonmoving party. The nonmoving party “must set forth specific facts showing

that there is a genuine issue for trial.” Id. at 322 n.3. The nonmoving party may not rely upon mere

allegations or denials of allegations in his pleadings to defeat a motion for summary judgment. Id.

at 324.

          When ruling on a summary judgment motion, a court must view the evidence and any

inferences from the evidence in the light most favorable to the nonmoving party. Tolan v. Cotton,

572 U.S. 650, 657 (2014); see also Anderson, 477 U.S. at 255. “Summary judgment cannot be

granted merely because the court believes that the movant will prevail if the action is tried on the

merits.” Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562, 568-69 (4th Cir. 2015) (quoting



                                                     2

     Case 3:18-cv-00345-KDB-DCK Document 128 Filed 11/05/20 Page 2 of 26
10A Charles Alan Wright & Arthur R. Miller et al., Federal Practice & Procedure § 2728 (3d

ed.1998)). “The court therefore cannot weigh the evidence or make credibility determinations.”

Id. at 569 (citing Mercantile Peninsula Bank v. French (In re French), 499 F.3d 345, 352 (4th Cir.

2007)).

          However, “[w]here the record taken as a whole could not lead a rational trier of fact to find

for the nonmoving party, there is no genuine issue for trial.” Ricci v. DeStefano, 557 U.S. 557, 586

(2009) (internal citations omitted). “Only disputes over facts that might affect the outcome of the

suit under the governing law will properly preclude the entry of summary judgment. Factual

disputes that are irrelevant or unnecessary will not be counted.” Anderson, 477 U.S. at 248. Also,

the mere argued existence of a factual dispute does not defeat an otherwise properly supported

motion. Id. If the evidence is merely colorable, or is not significantly probative, summary judgment

is appropriate. Id. at 249-50.

          In the end, the question posed by a summary judgment motion is whether the evidence as

applied to the governing legal rules “is so one-sided that one party must prevail as a matter of law.”

Id. at 252.

                         II.     FACTS AND PROCEDURAL HISTORY

          True Homes began using its TRUE HOMES mark on January 16, 2008 and has been

continually using that mark as its name since that time. The TRUE HOMES mark was registered

in the United States Patent and Trademark Office (“PTO”) on May 31, 2016 (Registration Number

4,967,069) and has been continuously maintained by Plaintiff since its registration. Plaintiff alleges

that the TRUE HOMES mark was adopted by True Homes’ founders—Mark Boyce and Dan

Horner— because it represented a variety of meanings, including an integrity and alignment with




                                                       3

     Case 3:18-cv-00345-KDB-DCK Document 128 Filed 11/05/20 Page 3 of 26
the company’s culture, “being true like a plumb line,” and being true to the company’s founding

vision and values. See Doc. No. 109-8, 129:20-130:2; Doc. No. 109-9, 39:3-15.

       CHI is a Delaware holding company with its principal place of business in Delaware. (Doc.

No. 65-2 ¶¶ 3, 4). CHI’s subsidiary CMH Mfg. produces manufactured homes at plants across the

country. CMH Mfg. sells these homes to retail dealerships, including another CHI subsidiary CMH

Homes. (See Doc. No. 104-1, 62:22-25). CMH Mfg. does not build site-built homes (Doc. No.

104-1, 43:22–44:1); instead, another company in the Clayton corporate family, Clayton Site-Built,

builds site-built homes. (See Doc. No. 104-5, 17:18–18:7). CMH Homes operates retail dealerships

or “Home Centers” to sell CMH Mfg.’s manufactured homes and homes produced by other

manufacturers to consumers. (See Doc. 104-2, 77:13-14). Clayton describes these retail operations

as located on major traffic corridors with homes displayed on the lot similar to a car dealership

(Doc. No. 105-1, 12–13) and alleges that manufacturers’ brand names, such as TRU HOMES, are

not listed on the highway signage. (Doc. No. 104-4, 42:21-25). Vanderbilt finances approximately

half of the purchases from CMH Homes (Doc. No. 104-7, 56:10-15) and 21st Mortgage finances

manufactured home purchases from independent retailers. (Doc. No. 104-8, 12:10-15).

       In 2012, CMH Mfg. began selling what it terms a “bottom-of-the-market” manufactured

home, which was branded as TRU MH. (Doc. No. 104-1, 59:24–60:6, 69:19-20, 70:3-15). Clayton

alleges that the word “TRU” for the TRU MH brand originated with the phrase “Trailers [R] Us,”

(Id., 58:25–59:7), but that provenance appears to have only been an internal reference which was

not discussed or marketed publicly. CMH Mfg. applied to register the mark TRU MH with the

PTO and received registration on January 1, 2013. See Reg. No. 4,269,707. Plaintiff has not

challenged the registration of the TRU MH mark. (See D.E. 58).




                                                   4

     Case 3:18-cv-00345-KDB-DCK Document 128 Filed 11/05/20 Page 4 of 26
       In January and March 2016, CMH Mfg. began discussing a “rebrand” of TRU MH to TRU

Homes. Clayton alleges that in May 2016 CMH Mfg. performed a trademark search for “tru

homes” (but not True Homes) and found no registrations. (Doc. No. 104-13, 106). Not long after

these developments, in the summer and through the fall of 2016, True Homes entered into

discussions with CHI and its subsidiary Clayton Site-Built (Doc. No. 109-4, ¶ 2). The purpose of

the discussions, initiated by Clayton, was to explore the possible acquisition of True Homes. Id.

However, the discussions did not lead to an agreement.

       On September 29, 2016, less than two weeks after those discussions concluded, CMH Mfg.

filed an intent-to-use application for the trademark TRU HOMES. CMH Mfg. began using the

mark TRU HOMES on March 27, 2017 and the TRU mark in December 2016. It also created a

new website – owntruhomes.com – that CMH Mfg. and CMH Homes use in marketing

manufactured homes under the TRU HOMES mark. (Doc. No. 109-5, 68:1-6; 71:13-18). The PTO

granted the registration for TRU HOMES on October 3, 2017 and for TRU on January 16, 2018.

See Reg. Nos. 5,303,180 and 5,381,741. Both marks are registered for “Manufactured homes;

Modular non- metal homes.” The Parties dispute the extent of Clayton’s knowledge of the TRUE

HOMES mark, with Clayton disclaiming knowledge beyond CHI and Clayton Site-Built and

Plaintiff countering that the relevant officials at the various Clayton entities shared offices and

could reasonably be found to have generally known about the TRUE HOMES mark.

       From its adoption of the TRU HOMES and TRU marks until at least the end of October

2018 (when the parties reached a temporary agreement to limit use as consideration for Plaintiff

not pursuing a preliminary injunction), CMH Mfg. and CMH Homes have used those marks to sell

manufactured homes without True Homes’ consent. As with Clayton’s knowledge of Plaintiff’s

mark, the parties disagree about the extent of the evidence of actual confusion between the brands.



                                                    5

     Case 3:18-cv-00345-KDB-DCK Document 128 Filed 11/05/20 Page 5 of 26
While, predictably, there is no evidence that anyone purchased a TRU HOMES mobile home

believing that it was a TRUE HOMES site built home, Plaintiff has proffered evidence that it has

“repeatedly” received calls confusing True Homes with the defendants’ Tru Homes brand,

including calls to True Homes looking to purchase manufactured homes, a call from a disgruntled

owner of a Tru Home mobile home and even a call from a Clayton employee asking about

receiving fewer than expected manufactured homes in a recent delivery. See Doc. No. 109 at 5-8.

In turn, Clayton dismisses these mistakes as de minimus, also arguing that there is no evidence that

potential customers of True Homes, i.e. those seeking to buy a site-built home, were confused.

       This action was filed on June 29, 2018, with an Amended Complaint filed on March 18,

2019. In its operative pleading, Plaintiff seeks injunctive relief enjoining Defendants from

continuing to use the allegedly infringing marks and its related website, monetary damages based

on their alleged unjust enrichment, exemplary damages and attorneys’ fees and costs. The parties’

cross motions for Summary Judgment were filed in September 2020 and are now ripe for decision.

                                       III.   DISCUSSION

       The Lanham Act protects trademark registrants from “any reproduction, counterfeit, copy,

or colorable imitation of a registered mark” by allowing the registrant to commence a civil action

against trademark infringers for disgorgement of profits or other damages. 15 U.S.C. § 1114(1).

15 U.S.C. §1125(a) establishes liability when a person uses in commerce any word or name, which

is likely to cause confusion, or to cause mistake, or to deceive as to the affiliation, connection, or

association of such person with another person, or as to the origin, sponsorship or approval of his

or her goods by another person.

       To demonstrate trademark infringement, a plaintiff must show both (1) “that it owns a valid

and protectable mark,” and (2) “that the defendant's use of a ‘reproduction, counterfeit, copy, or



                                                      6

     Case 3:18-cv-00345-KDB-DCK Document 128 Filed 11/05/20 Page 6 of 26
colorable imitation’ of that mark creates a likelihood of confusion.” CareFirst of Md., Inc. v. First

Care, P.C., 434 F.3d 263, 267 (4th Cir. 2006) (citation omitted) (quoting § 1114(1)(a) ); see also

Variety Stores, Inc. v. Wal-Mart Stores, Inc., 888 F.3d 651, 659–67 (4th Cir. 2018).

        Because all of Plaintiff’s claims flow from its allegation of trademark infringement, the

Court’s analysis of the parties’ summary judgment motions must focus on that allegation, in

particular the question of whether or not a reasonable jury could find a “likelihood of confusion”

with respect to the parties’ respective marks.1 Because the Court finds that a reasonable jury could

find either the existence or absence of a likelihood of confusion, summary judgment cannot be

granted to True Homes, CMH Mfg. and CMH Homes. However, as to Vanderbilt and 21st

Mortgage there is no evidence linking those companies to any wrongful conduct and with respect

to CHI and Clayton Site-Built, True Homes has not established the Court’s personal jurisdiction

over those entities (nor made an attempt to establish such personal jurisdiction beyond an

unsuccessful attempt to pierce the corporate veil of Clayton’s unremarkable integrated corporate

enterprise). Accordingly, those defendants are entitled to summary judgment.




1
   While Defendants nominally dispute that Plaintiff’s TRUE HOMES mark is valid and
protectable, because the Court finds, infra, that the TRUE HOMES mark is “suggestive” it is
presumptively valid and protectable so the Court need not separately discuss the first factor of the
trademark infringement analysis. See Wal-Mart Stores, Inc. v. Samara Bros., Inc., 529 U.S. 205,
210 (2000); Pizzeria Uno Corp. v. Temple, 747 F.2d 1522, 1527 (4th Cir. 1984) (“‘…
a mark which is either suggestive or arbitrary is strong and presumptively valid’ … [and] ‘will
ordinarily be protected against the use of the same or a confusingly similar mark on the same
product, or related products, and even on those which may be considered by some to be unrelated
but which the public is likely to assume emanate from the trade mark owner’”(internal citations
omitted)).




                                                     7

     Case 3:18-cv-00345-KDB-DCK Document 128 Filed 11/05/20 Page 7 of 26
       A.      Likelihood of Confusion

       The proper analysis of “likelihood of confusion” is well described in Variety Stores, a

recent decision of the Fourth Circuit. In that case, the court reversed a district court’s award of

summary judgment based on the existence of genuinely disputed material facts as to whether a

likelihood of confusion exists, noting that the district court’s ruling reflected a “clear

misapprehension of summary judgment standards” and that a “correct application of the Rules is

especially important in a protracted civil action such as this one, in which subsequent proceedings

are closely intertwined with the disposition of the summary judgment motion.” Variety Stores, 888

F.3d at 659–67. Moreover, the Variety Stores court’s conclusion – delivered after a thorough

examination of many of the numerous factors discussed below – is particularly instructive: “[w]e

reiterate that ‘the likelihood of consumer confusion is an ‘inherently factual’ issue that depends on

the unique facts and circumstances of each case. … Whether [Defendant’s] mark created a

likelihood of confusion is indeed a question that the jury, consisting of ordinary consumers and

using the nine factors as a guide, is well-suited to evaluate.”2 As described below, the same

reasoning and conclusion holds “tru(e)” here.

       To determine whether a likelihood of confusion exists, the Court must examine nine

factors: (1) the strength or distinctiveness of the plaintiff's mark as actually used in the

marketplace; (2) the similarity of the two marks to consumers; (3) the similarity of the goods or

services that the marks identify; (4) the similarity of the facilities used by the markholders; (5) the

similarity of advertising used by the markholders; (6) the defendant's intent; (7) actual confusion;




2
  The court further stated that, “[l]ikelihood of confusion is ‘frequently a fairly disputed issue of
fact on which reasonable minds may differ’ and ‘a matter of varying human reactions to situations
incapable of exact appraisement.’” (citing Anheuser-Busch, Inc. v. L & L Wings, Inc., 962 F.2d
316, 318 (4th Cir. 1992)).
                                                      8

     Case 3:18-cv-00345-KDB-DCK Document 128 Filed 11/05/20 Page 8 of 26
(8) the quality of the defendant's product; and (9) the sophistication of the consuming public. See

Grayson O Co. v. Agadir Int'l LLC, 856 F.3d 307, 314 (4th Cir. 2017) (quoting George & Co.,

LLC v. Imagination Entm't Ltd., 575 F.3d 383, 393 (4th Cir. 2009)). The evaluation of these nine

factors is a flexible test and “there is no need for each factor to support [the plaintiff's] position on

the likelihood of confusion issue.” Synergistic Int'l, LLC v. Korman, 470 F.3d 162, 171 (4th Cir.

2006). In sum, the factors are not a “rigid formula” but rather a “guide” of relevant considerations

in determining likelihood of confusion. See Id. at 320.

                1.      The Strength or Distinctiveness of the Plaintiff's Mark

        The Fourth Circuit has observed that the first factor, the strength or distinctiveness of the

True Homes mark, is “paramount” in determining the likelihood of confusion because a consumer

is unlikely to associate a weak or undistinctive mark with a unique source “and consequently will

not confuse the allegedly infringing mark with the senior mark.” Variety Stores, 888 F.3d at 661,

(citing Grayson O, 856 F.3d at 314–15 (quoting Pizzeria Uno, 747 F.2d at 1527)). The mark's

overall strength or distinctiveness “comprises both conceptual strength and commercial strength.”

Id. As described below, the Court finds that this overall strength factor is genuinely disputed

because, although True Homes’ mark is “suggestive,” it is arguably conceptually weak because of

the use of “true” in other marks in the construction industry. Also, its commercial strength is

genuinely disputed.

        With respect to conceptual strength, “[m]easuring a mark's conceptual or inherent strength

focuses on the linguistic or graphical ‘peculiarity’ of the mark, considered in relation to the

product, service, or collective organization to which the mark attaches.” CareFirst, 434 F.3d at

269 (quoting Perini Corp. v. Perini Constr., Inc., 915 F.2d 121, 124 (4th Cir. 1990)). The mark's

“peculiarity” is measured by “placing the mark ‘into one of four categories of distinctiveness: (1)



                                                       9

     Case 3:18-cv-00345-KDB-DCK Document 128 Filed 11/05/20 Page 9 of 26
generic; (2) descriptive; (3) suggestive; or (4) arbitrary or fanciful.’” Grayson O, 856 F.3d at 315

(internal citation omitted). Here, the parties disagree on whether the TRUE HOMES mark is

descriptive or suggestive.

        A mark is suggestive if it “suggests rather than describes some characteristic of the goods

to which it is applied and requires the consumer to exercise his imagination to reach a conclusion

as to the nature of the[] goods.” Lone Star Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 43

F.3d 922, 934 (4th Cir. 1995). Suggestive marks, along with fanciful marks, “are inherently

distinctive, and thus receive the greatest protection against infringement.” Grayson O, 856 F.3d

at 315. A mark is descriptive if it “identifies a characteristic or quality of an article or service.”

Id. Descriptive marks—such as “5 Minute glue” or “After Tan post-tanning lotion”—“merely

describe a function, use, characteristic, size, or intended purpose of the product” and are not

inherently distinctive. Sara Lee Corp. v. Kayser-Roth Corp., 81 F.3d 455, 464 (4th Cir. 1996).

Descriptive marks do not receive trademark protection unless “they have acquired a ‘secondary

meaning,’ that is, if ‘in the minds of the public, the primary significance of a product feature or

term is to identify the source of the product rather than the product itself.’” Id. (quoting Dayton

Progress Corp. v. Lane Punch Corp., 917 F.2d 836, 839 (4th Cir. 1990)). True Homes has not

attempted to establish secondary meaning; rather, it contends that the TRUE HOMES mark is

“suggestive” rather than “descriptive.”

       In Variety Stores, the court noted that drawing a line between descriptive marks and

suggestive marks can often be difficult, and “[a] helpful rule of thumb is that if the mark imparts

information directly, it is descriptive, but if it stands for an idea which requires some operation of

the imagination to connect it with the goods, it is suggestive.” Variety Stores, 888 F.3d at 661.

Also, “[b]ecause the USPTO will not register descriptive marks without a showing that the mark



                                                      10

    Case 3:18-cv-00345-KDB-DCK Document 128 Filed 11/05/20 Page 10 of 26
has acquired ‘secondary meaning,’ the USPTO's determination, as in this case, that it does not

need proof of secondary meaning ‘constitutes prima facie evidence’ that the mark is suggestive.”

See id.

          The Court agrees with the Plaintiff that the mark TRUE HOMES is suggestive rather than

descriptive. The word “true” does not necessarily describe a particular “function, use,

characteristic, size, or intended purpose” of a home. Instead, the concept of “trueness” or, as

Defendants put it, being “fully realized,” “honest,” or “legitimate,”3 requires some imagination to

connect it with an object such as a house or home. In other words, for some a “true” home might

be one that is quality built, for another it might one that is fairly or honestly marketed and for a

third it might evoke an idyllic place for a family. Indeed, the fact that its potential meanings are

multi-fold reflects that the term is not “descriptive” of any particular thing, but rather takes on the

meaning ascribed to it by the consumer. This is the essence of a “suggestive” trademark.4

          However, the Court’s finding that the TRUE HOMES mark is suggestive does not fully

resolve the issue of the mark's conceptual strength because the frequent prior use of a portion of

the mark in other marks, particularly in the same field of merchandise or service, may illustrate a

lack of conceptual strength. See id. at 662. Indeed, “consumers are unlikely to associate a mark

with a unique source if other parties use the mark extensively.” Id. On this point, Defendants argue



3 The Court does not find Defendants’ cases holding the word “true” to be descriptive in other
contexts (personal fit services and “True Value”) to be persuasive. See Doc. No. 115, 9-10. In
those quite different circumstances, a single common accepted meaning of the word true (such as
being “accurate”) more readily applies to the services or goods being provided.
4 While it is not dispositive, Defendants’ argument that the similar mark TRU is not only

suggestive but “arbitrary or fanciful” makes their argument that the TRUE mark is descriptive
even less convincing. See Doc. No. 115, 10. Although Defendants argue that TRU is an acronym,
it bears no initials and there is no evidence that any consumer would know of the alleged internal
creation of the name from “Trailers R Us,” as distinguished from being understood to take the
meaning of “TRUE,” which is clearly how it would be read. So, if TRU is “arbitrary or fanciful”
then TRUE is at least “suggestive.”
                                                      11

    Case 3:18-cv-00345-KDB-DCK Document 128 Filed 11/05/20 Page 11 of 26
that there is substantial evidence of the use of “True-based” marks in the residential construction

industry, and, in fact, Plaintiff has acknowledged the existence of at least 46 trademark

registrations that included the word “True” in the industry. (D.E. 104 ¶ 26). While Plaintiff

correctly notes that the Court generally must look at the mark as a whole, see Booking.com B.V. v.

U.S. Patent & Trademark Office, 915 F.3d 171, 181 (4th Cir. 2019), in light of this extensive use

of the “true” mark in this industry (and elsewhere),5 the “conceptual strength” of the suggestive

TRUE HOMES mark is plainly disputed.

       Even if the Court were to find that True Homes’ mark is conceptually weak (which it does

not), the commercial strength of a mark can sometimes be more important than its conceptual

strength. Variety Stores, 888 F.3d at 663 (citing Renaissance Greeting Cards, Inc. v. Dollar Tree

Stores, Inc., 405 F. Supp. 2d 680, 690–91 (E.D. Va. 2005) (citing 5 J. Thomas McCarthy,

McCarthy on Trademarks and Unfair Competition, § 11:83 (4th ed. 2005)). If a mark has sufficient

commercial strength such that consumers would “associate the mark with a unique source,” it may

be considered strong despite any conceptual weakness. Id. As in Variety Stores, the Court finds

that there is a genuine dispute as to whether True Homes’ mark is commercially strong, and thus

it is therefore unable to determine on summary judgment – for either party – the overall strength

and distinctiveness of the mark.

       The Court considers many factors to determine a mark's commercial strength: “(1)

advertising expenditures; (2) consumer studies linking the mark to a source; (3) sales success; (4)

unsolicited media coverage of the product; (5) attempts to plagiarize the mark; and (6) the length

and exclusivity of the mark's use.” See Grayson O, 856 F.3d at 316. Here, as with “conceptual




5As of August 25, 2020, in total, the PTO identified 6,775 live registrations that included the term
“true.” (D.E. 104 at p. 8 n.2).
                                                    12

    Case 3:18-cv-00345-KDB-DCK Document 128 Filed 11/05/20 Page 12 of 26
strength,” both sides have produced sufficient evidence to put the commercial strength of Variety's

marks in genuine dispute.

       True Homes argues that it has significant evidence of the commercial strength of its mark,

including advertising expenditures of approximately $1,000,000 per year; consumer satisfaction

studies linking the True Homes mark to the product and company; sales success showing

increasing sales throughout the history of the company, with revenues ranging from over $48

million in 2008 to $397 million in 2018; attempts to plagiarize the mark (although only defendants’

use of Tru Homes is cited); and the length and exclusivity of the mark's use since the company’s

inception in January 2008. See Doc. No. 123 at 5. In response, Defendants contend that “evidence

of extensive third-party use … demonstrates that [a] mark lacks commercial strength ....”

CareFirst, 434 F.3d at at 270, and also point to an absence of consumer studies linking its mark to

the company (eliding the fact that the mark is the same as the name of the company). See Doc. No.

105 at 20.

       Thus, when viewing the evidence alternatively in the light most favorable to each non-

moving party, the Court concludes that the commercial strength and the overall strength of the

TRUE HOMES mark is genuinely disputed such that a reasonable jury could resolve this

“paramount” issue in either party's favor.

               2.      The Similarity of the Two Marks

       The second factor is the similarity of the two marks. The Plaintiff’s mark is TRUE

HOMES and the challenged mark is TRU HOMES. “[I]n evaluating the similarity of two marks,

... the marks need only be sufficiently similar in appearance, with greater weight given to the

dominant or salient portions of the marks.” Lone Star Steakhouse & Saloon, Inc. v. Alpha of Va.,

Inc., 43 F.3d 922, 936 (4th Cir. 1995). With the exception of the silent “e” in True, the marks look



                                                    13

    Case 3:18-cv-00345-KDB-DCK Document 128 Filed 11/05/20 Page 13 of 26
and “sound” the same, with the dominant portion of the mark being the first word TRU(E).

Accordingly, the Court finds this factor strongly favors the Plaintiff.

               3.      The Similarity of the Goods the Marks Identify

       Beyond the similarity of the marks, the Court must consider the similarity of the goods the

marks identify. The Court finds this is a closer question on which reasonable minds could differ

based on how the “goods” at issue are viewed. Defendants argue that a “manufactured home” is

very different from a “site-built home,” and “consumers do not confuse trailers for site-built

homes.” See Hoffman v. Foremost Signature Ins. Co., 989 F. Supp. 2d 1070, 1081 (D. Or. 2013)

(finding manufactured homes and site-built homes are not of “like kind and quality”); Vermillion

v. CMH Homes, Inc., 2012 WL 2700392, at *5 (S.D. Ohio July 6, 2012).

       While the Court agrees that it would be unlikely for a consumer to confuse a manufactured

home and a site-built home sitting side by side (depending, of course, on the size and setting of the

homes), for purposes of determining the likelihood of an improper “association” as to the source

of the goods, Plaintiff’s argument that the goods should both be viewed as “homes” is not

unreasonable. Even if consumers can readily distinguish among types of homes, they may still

associate a similar mark for both manufactured and site-built homes with the same source. Indeed,

the “Clayton” corporate family includes companies that make and sell mobile homes, others that

are in the site-built home business and still others that work with both types of homes. Therefore,

this factor is genuinely disputed among the parties.

               4.      The Similarity of the Facilities used by the Markholders

       The fourth factor is the similarity of the facilities used by the markholders. In examining

this factor, the Court has been directed to examine whether “the parties compete[ ] in a similar

manner in overlapping markets,” or whether “there are basic differences between plaintiff's and



                                                       14

    Case 3:18-cv-00345-KDB-DCK Document 128 Filed 11/05/20 Page 14 of 26
defendant's modes of distributing their products at these facilities.” See Variety Stores, 888 F.3d

at 664 (internal citations omitted). Here, there is no credible dispute that TRU manufactured homes

are sold through Home Centers similar to car dealerships, whereas 75% of True Homes’ sales are

through real estate agents. Also, the relative cost of the respective types of homes is different,

making it unlikely that the same consumers are considering both products. Accordingly, the Court

finds that there is not a genuine dispute that the parties do not compete in a similar manner in

overlapping markets. Thus, this factor favors the Defendants.

               5.      Similarity of Advertising

       The next factor is similarity in advertising. “In comparing advertising, we look at a

 variety of factors: the media used, the geographic areas in which advertising occurs, the

 appearance of the advertisements, and the content of the advertisements.” See CareFirst, 434

 F.3d at 273. As with other factors, the parties disagree on the interpretation of the facts and how

 they should be weighted to come to a conclusion. Defendants emphasize that True Homes

 advertises on television, radio, and billboards while TRU HOMES and TRU brands are not

 advertised on television, radio, or billboards. Defendants further allege that their marketing is

 directed to wholesale retailers rather than consumers directly (although they concede that when

 transported down the interstate, part of the TRU manufactured home may be wrapped in plastic

 containing the TRU HOMES or TRU logo, which would advertise the name to the general

 public). On the other hand, True Homes argues that both products are marketed through the

 companies’ respective websites (using similar color palettes), which it says Defendants’ expert

 agrees is “the most effective form of advertisement,” with “nine out of ten customers looking

 online before they even visit a builder.” See Doc. No. 117 at 10-11. Defendants characterize




                                                     15

    Case 3:18-cv-00345-KDB-DCK Document 128 Filed 11/05/20 Page 15 of 26
 their website as only “informational,” which Plaintiff disputes and alleges that the website is

 engaged in marketing manufactured homes to the public.

       In sum, the Court finds that this issue is genuinely disputed. Accordingly, it is not

 properly resolved on summary judgment.

               6.        The Defendants' Intent

       The sixth factor that must be considered is the Defendant’s intent. The determination of a

party’s “intent” is often a question of fact because it must be inferred from circumstances rather

than direct evidence of intention. If there is more than one permissible inference as to the

parties' intention, then the question of intent is a triable issue of fact. See Wrangler Apparel Corp.

v. United States, 931 F. Supp. 420, 426 (M.D.N.C. 1996)(citing Bear Brand Hosiery Co. v. Tights,

Inc., 605 F.2d 723, 726 (4th Cir.1979)). Here, again, the parties urge the Court to weigh different

circumstances and inferences. The Defendants point to circumstances which suggest that the

selection of the TRU HOMES mark was not prompted by an intent to confuse the buying public,

including the alleged lack of awareness of the TRUE HOMES mark by those who chose the TRU

HOMES mark, the initiation of the potential brand change prior to meeting with TRUE HOMES

to explore a potential acquisition and the “natural progression” of the new brand name from the

one initially adopted.

       On the other hand, Plaintiff asks the Court to allow the jury to determine the credibility of

those assertions, arguing that Defendants’ witnesses’ claimed lack of awareness, their proximity

to each other, and the timing of the introduction of the TRU HOMES mark, literally weeks after

breaking off talks with True Homes, is more than adequate circumstantial evidence in support of

an argument that the introduction was intentional and with knowledge of the existence of the

TRUE HOMES mark. See Doc. No. 117 at 14 (Alleging that Defendants’ witnesses who



                                                     16

    Case 3:18-cv-00345-KDB-DCK Document 128 Filed 11/05/20 Page 16 of 26
disclaimed knowledge of TRUE HOMES not only work in the “same building,” but “in the same

room”).

       Although the Court does find the circumstantial evidence of intent proffered by Plaintiff to

be thin, considering the full record and giving Plaintiff the benefit of all inferences, it cannot say

that the issue should be taken from the jury at summary judgment. See Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986) (holding that “[c]redibility determinations, the weighing of the

evidence, and the drawing of legitimate inferences from the facts are jury functions, not those of a

judge, whether he is ruling on a motion for summary judgment or for a directed verdict.”).

               7.      Actual Confusion

       The seventh factor is actual confusion. In Variety Stores, the court discussed the importance

and limits of the inquiry into actual confusion:

       Although actual confusion is “often paramount,” Swatch AG v. Beehive Wholesale,
       LLC, 739 F.3d 150, 162 (4th Cir. 2014) (quoting CareFirst, 434 F.3d at 268), “[i]t
       is well established that no actual confusion is required to prove a case of trademark
       infringement,” Louis Vuitton Malletier S.A. v. Haute Diggity Dog, LLC, 507 F.3d
       252, 263 (4th Cir. 2007); see also Super Duper, Inc. v. Mattel, Inc., 382 Fed.Appx.
       308, 313 (4th Cir. 2010) (“[T]he absence of such proof does not preclude a party
       from proving a likelihood of confusion based on a compilation of other evidence.”).

        However, “the presence of actual confusion can be persuasive evidence relating to
       a likelihood of confusion,” Louis Vuitton, 507 F.3d at 263, and, conversely, “the
       absence of any evidence of actual confusion over a substantial period of time ...
       creates a strong inference that there is no likelihood of confusion,” CareFirst, 434
       F.3d at 269.

Variety Stores, 888 F.3d at 665-666.

       Here, Plaintiff alleges there is evidence of actual confusion, including the customer service

team at True Homes on multiple occasions fielding calls from individuals – both potential

customers and an employee of defendants – that it says indicates confusion between the defendants

Tru Homes products and True Homes. Defendant argues that this evidence of confusion is “de



                                                     17

    Case 3:18-cv-00345-KDB-DCK Document 128 Filed 11/05/20 Page 17 of 26
minimis” and that Plaintiff offers no evidence of any actual mistaken purchasing decisions. While

True Homes has not identified any TRU manufactured home buyer who purchased a trailer

confused that it was built by Plaintiff, True Homes’ evidence of actual confusion is relevant to

whether there is a likelihood of confusion as to the association of the similar marks with the

different companies. So, as with a number of the other factors discussed above, there is a genuine

dispute on the facts and the resulting weight to be given to whatever actual confusion the jury

finds.

                8.      The Quality of the Defendant's Product

         The eighth factor, the quality of the Defendant’s product, has garnered relatively little

attention from the parties, with Defendant arguing that the factor is irrelevant. Although Plaintiff

contends that mobile homes are “inferior” to site-built homes, this factor more typically applies in

circumstances where the defendant sells a cheap, “knock-off” imitation of the plaintiff’s product.

See Sara Lee Corp. v. Kayser-Roth Corp., 81 F.3d 455, 467. “In cases . . . involving non-

competitive products, it is irrelevant whether the non-competitive user’s goods or services are of

higher, equal, or inferior quality.” IDV N. Am., Inc. v. S & M Brands, Inc., 26 F. Supp. 2d 815, 832

(E.D. Va. 1998). As discussed above, the Court finds that Defendants’ mobile homes compete in

a related but different market than Plaintiff’s site-built homes so the Court agrees with the

Defendants that this factor has limited relevance to the Court’s decision on the likelihood of

confusion.

                9.      The Sophistication of the Consuming Public

         The final factor is the sophistication of the consuming public, which is intended to measure,

based on the nature and circumstances of the purchasing decision, how careful a purchaser is likely

to be in determining the source of the goods prior to making the purchase. See Shakespeare Co. v.



                                                      18

    Case 3:18-cv-00345-KDB-DCK Document 128 Filed 11/05/20 Page 18 of 26
Silstar Corp. of Am., Inc., 110 F.3d 234, 242 (4th Cir. 1997). The Court agrees with Defendants

that, “a person buying a ‘big ticket’ item” such as a home would ordinarily be expected to be a

more careful buyer than the impulse purchaser or the purchaser of a relatively inexpensive item.

See Armstrong Cork Co. v. World Carpets, Inc., 597 F.2d 496, 504 n.10 (5th Cir. 1979). Therefore,

this factor favors the Defendants, although its effect is somewhat muted by the fact that both

products are sold to the general public who are not necessarily sophisticated in determining the

association of related products in a given industry.

       In summary, Factor 2 favors the Plaintiff, Factors 4 and 9 favor the Defendants, Factor 8

is not relevant and Factors 1,3, 5, 6 and 7 are genuinely disputed. Accordingly, weighing all the

factors, the Court finds that the “inherently factual” determination of likelihood of confusion

should be decided by the jury and neither side is entitled to summary judgment on that issue.

       B.      Plaintiff’s Claims for Monetary Damages

       In addition to injunctive relief, attorneys’ fees and costs, True Homes seeks monetary

damages from the Defendants. The Lanham Act provides that a plaintiff who establishes a

violation of § 1114(1)(a) is entitled “to recover (1) defendant's profits, (2) any damages sustained

by the plaintiff, and (3) the costs of the action.” 15 U.S.C. § 1117(a). See Exclaim Mktg., LLC v.

DirecTV, LLC, 674 F. App'x 250, 256–59 (4th Cir. 2016). Further, the statute gives the Court

discretion to “assess such profits and damages” and “enter judgment for such sum as the court shall

find to be just, according to the circumstances of the case” in the event that the amount of the

recovery based on profits is either inadequate or excessive. 15 U.S.C. § 1117(a). However, the

amount awarded must “constitute compensation and not a penalty.” Id.

       While the statute does not give the Court detailed guidance on the process for awarding

damages, the Fourth Circuit has “identified six factors to guide the process” of “weigh[ing] the



                                                       19

    Case 3:18-cv-00345-KDB-DCK Document 128 Filed 11/05/20 Page 19 of 26
equities of the dispute and exercis[ing] its discretion on whether an award is appropriate and, if so,

the amount thereof.” Synergistic Int'l, LLC v. Korman, 470 F.3d 162, 174–76 (4th Cir. 2006).

Those factors are: “(1) whether the defendant had the intent to confuse or deceive, (2) whether

sales have been diverted, (3) the adequacy of other remedies, (4) any unreasonable delay by the

plaintiff in asserting his rights, (5) the public interest in making the misconduct unprofitable, and

(6) whether it is a case of palming off.” Id. at 175.

       Defendants ask the Court to rule at summary judgment that True Homes is not entitled to

monetary damages in any amount. See Doc. No. 121 at 10-12. The Court declines that invitation

and will wait to rule on the amount of damages or profits to which Plaintiff is entitled (without

directing that issue to the jury) after all the evidence has been presented and the jury has determined

if trademark infringement has been established. However, without prejudging the credibility and

force of the evidence to be presented on the factors listed above, the Plaintiff is forewarned that

the Court, consistent with the law, will not award damages or profits merely on speculation that

plaintiff lost sales or profits, or that defendant gained them unlawfully. See Logan v. Burgers Ozark

Country Cured Hams Inc., 263 F.3d 447, 464–65 (5th Cir. 2001) (quoting Balance Dynamics

Corp. v. Schmitt Indus., Inc., 204 F.3d 683, 695 (6th Cir. 2000)) (noting that “the principles of

equity do not warrant an award of defendant’s profits” in the absence of proof of damages or

profits); Tao of Sys. Integration, Inc. v. Analytical Servs. & Materials, Inc., 330 F. Supp. 2d 668,

672 (E.D. Va. 2004), aff’d, 141 F. App’x 129 (4th Cir. 2005).

       To obtain disgorgement of profits True Homes must prove that Defendants “unjustly

benefited” as a result of the proven infringement, not just that they used the challenged mark in a

profitable business. See Bouchat v. Balt. Ravens Football Club, Inc., 346 F.3d 514, 521 (4th Cir.

2003) (copyright disgorgement not awarded where plaintiff offered “only speculation as to the



                                                        20

    Case 3:18-cv-00345-KDB-DCK Document 128 Filed 11/05/20 Page 20 of 26
existence of a causal link between the infringement and the revenues”). Accordingly, the Court

will require Plaintiff to offer such proof to obtain a monetary award, but, of course, if it does, will

enter judgment in the full amount proven.

        C.      Claims Against 21st Mortgage and Vanderbilt

        Beyond its argument on the absence of a likelihood of confusion discussed above,

Defendants 21st Mortgage and Vanderbilt ask the Court for summary judgment based on the

alleged absence of evidence that they used the challenged marks TRU or TRU HOMES in

commerce. In response, Plaintiff does not allege that these Defendants, who admittedly financed

many of the sales of the TRU HOMES branded manufactured homes, themselves used the

challenged marks but instead argues that they may be found liable under the theory of indirect or

“contributory” infringement. Contributory infringement is a judicially created doctrine under

which liability may be imposed upon those who facilitate or encourage infringement. Rosetta

Stone Ltd. v. Google, Inc., 676 F.3d 144, 163 (4th Cir. 2012). In Inwood Laboratories, Inc. v. Ives

Laboratories, Inc., 456 U.S. 844, 854 (1982), the Supreme Court explained that, “if a

manufacturer or distributor intentionally induces another to infringe a trademark, or if it continues

to supply its product to one whom it knows or has reason to know is engaging

in trademark infringement, the manufacturer or distributor is contributorily responsible for any

harm done as a result of the deceit.”

        However, it is not enough to have general knowledge that some percentage of the

purchasers of a product or service is using it to engage in infringing activities; rather, the defendant

must supply its product or service to “identified individuals” that it knows or has reason to know

are engaging in trademark infringement. Rosetta Stone, 676 F.3d at 163 (citing Sony Corp. of

America v. Universal City Studios, Inc., 464 U.S. 417, 439 n. 19 (1984)) (contributory



                                                      21

    Case 3:18-cv-00345-KDB-DCK Document 128 Filed 11/05/20 Page 21 of 26
trademark infringement requires a showing that the defendant “intentionally induc[ed] its

customers to make infringing uses” of the marks or “suppl[ied] its products to identified

individuals known by it to be engaging in continuing infringement”).

       Plaintiff has not proffered evidence sufficient for a reasonable jury to find that either

Vanderbilt or 21st Mortgage knew that CMH Mfg. or CMH Homes were engaged in trademark

infringement or that they “intentionally induced” those Defendants to engage in trademark

infringement. Simply providing financing services to the customers of a related corporate entity is

insufficient to establish either element of contributory infringement. See Perfect 10, Inc. v. Visa

Int’l Serv. Ass’n, 494 F.3d 788, 807 (9th Cir. 2007); Danze & Davis Architects, Inc. v. Legend

Classic Homes, Ltd., 2012 WL 13046845, at *4 (S.D. Tex. Jan. 5, 2012).

       Plaintiff’s only evidence in support of its position is offered as to Vanderbilt (but not 21st

Mortgage). True Homes alleges that an email to CMH Mfg from Melanie Jones, a legal coordinator

who worked mostly for Vanderbilt, demonstrates contributory infringement because in the email

she stated that, “the TRU mark was accepted and we now must file a statement of use … and we

must use before October 11, 2017.” See (D.E. 117-2). However, this email from a member of the

legal staff related to statutory administrative deadlines is not evidence that Vanderbilt knew the

TRU mark was infringing nor that it was inducing infringement. Further, there is no evidence that

Vanderbilt filed a “statement of use” with the PTO for the TRU mark or that it ever used the mark

in commerce.

       Accordingly, the Court finds that Plaintiff has not established a genuinely disputed factual

issue and Vanderbilt and 21st Mortgage are entitled to summary judgment as a matter of law on

Plaintiff’s claim of “contributory” trademark infringement, which appears to be the only grounds

asserted to support the trademark infringement claim against these defendants.



                                                    22

    Case 3:18-cv-00345-KDB-DCK Document 128 Filed 11/05/20 Page 22 of 26
        D.      Personal Jurisdiction Over CHI and Clayton Site-Built

        Finally, Defendants CHI and Clayton Site-Built seek summary judgment on the grounds

that the Court lacks personal jurisdiction. When a court's personal jurisdiction is challenged, the

question is one for the judge, with the burden on the plaintiff to prove the grounds for jurisdiction

by a preponderance of the evidence. Mylan Laboratories, Inc. v. Akzo, N.V., 2 F.3d 56, 59–60 (4th

Cir.1993); Carefirst of Maryland, Inc. v. Carefirst Pregnancy Centers, Inc., 334 F.3d 390, 396

(4th Cir. 2003). However, “when the court addresses the personal jurisdiction question by

reviewing only the parties' motion papers, affidavits attached to the motion, supporting legal

memoranda, and the allegations in the complaint, a plaintiff need only make a prima facie showing

of personal jurisdiction to survive the jurisdictional challenge.” Grayson v. Anderson, 816 F.3d

262, 268 (4th Cir. 2016). In deciding whether the plaintiff has made the requisite showing, the

Court must construe all allegations and evidence available relating to the issue of personal

jurisdiction in the light most favorable to the plaintiff. Id.

        Rule 4 of the Federal Rules of Civil Procedure prescribes that state law controls the extent

to which a federal court may exercise personal jurisdiction over a defendant. Fed. R. Civ. P.

4(k)(1)(A). Accordingly, North Carolina's Long Arm Statute, N.C. Gen. Stat. Ann. § 1-75.4,

governs the reach of federal courts in North Carolina over out-of-state defendants, subject to the

federal constitutional constraints of the Due Process Clause of the Fourteenth Amendment on the

state’s application of its long-arm statute. Goodyear Dunlop Tires Operations, S.A. v. Brown, 564

U.S. 915, 923 (2011). Courts have long held, however, that North Carolina's long-arm statute

extends to the maximum boundaries allowed by the Due Process Clause; therefore, what would

otherwise be a two-step analysis, English & Smith v. Metzger, 901 F.2d 36, 38 (4th Cir. 1990),



                                                       23

    Case 3:18-cv-00345-KDB-DCK Document 128 Filed 11/05/20 Page 23 of 26
essentially folds into one: “whether the defendant has such ‘minimal contacts’ with the forum state

that ‘maintenance of the suit does not offend traditional notions of fair play and substantial

justice.’” Christian Sci. Bd. of Directors of First Church of Christ, Scientist v. Nolan, 259 F.3d

209, 215 (4th Cir. 2001) (quoting Int'l Shoe Co. v. Washington, 326 U.S. 310, 316 (US 1945)).

        To establish minimum contacts, a plaintiff may pursue either general or specific

jurisdiction. ALS Scan, Inc. v. Digital Serv. Consultants, Inc., 293 F.3d 707, 711–12 (4th Cir.

2002). To establish general jurisdiction, the defendant's activities in the state must have been

“continuous and systematic.” Id. A court may exercise general personal jurisdiction over a

corporation only in a state where the corporation is “essentially at home”—i.e., its state of

incorporation and principal place of business. BNSF Railway Co. v. Tyrell, 137 S. Ct. 1549, 1558–

59 (2017); Bristol-Myers Squibb Co. v. Super. Ct. of Cal., S.F. Cty., 137 S. Ct. 1773, 1777–78,

1780, 1784 (2017); Fidrych v. Marriott Int’l, Inc., 952 F.3d 124, 132 (4th Cir. 2020). If specific

jurisdiction is alleged, the court exercises its power over a defendant when defendant’s contacts

within the state are the basis of the plaintiff's cause of action. Id.

        Plaintiff does not offer a direct response to CHI and Clayton Site-Built’s personal

jurisdiction argument and, more importantly, fails to provide an evidentiary basis for the Court

exercising personal jurisdiction under either general or specific jurisdiction. While it is Plaintiff’s

burden to come forward with evidence supporting jurisdiction, CHI and Clayton Site-Built point

out that neither one has sufficient affiliation with North Carolina that would support general

jurisdiction. See D.E. 64-2 ¶ 2; D.E. 64-2 ¶¶ 4– 14; D.E. 65-2 ¶¶ 3, 5–16.

        Further, there is no evidence of a connection between the controversy and these defendants’

contacts with the forum. True Homes alleges that CHI and Clayton Site-Built infringed upon True

Homes’ trademark through use of the TRU HOMES or TRU marks. However, Plaintiff has not



                                                       24

    Case 3:18-cv-00345-KDB-DCK Document 128 Filed 11/05/20 Page 24 of 26
offered evidence that CHI and Clayton Site-Built have used the TRU HOMES or TRU marks to

market or sell any goods or services in North Carolina. Thus, any contacts that CHI or Clayton

Site-Built may have with North Carolina are not related to this infringement action. Fidrych, 952

F.3d at 140 (“[N]one of the wrongs [defendant] is alleged to have committed took place in [the

forum state].”).

        Instead of making a case to support personal jurisdiction, True Homes provides an

extensive argument that the Court should “pierce the corporate veil” and find that CHI and Clayton

Site-Built should be found liable along with CMH Mfg. and CMH Homes because CHI “treats its

various subsidiaries … as a single business enterprise.” See Doc. No. 117 at 21. The Court finds

that this argument is without merit. See United States v. Bestfoods, 524 U.S. 51, 61 (1998) ( stating

the “general principle of corporate law deeply ‘ingrained in our economic and legal systems’ that

a parent corporation . . . is not liable for the acts of its subsidiaries.”).

        While CHI plainly operates a large integrated corporate enterprise, Plaintiff has failed to

establish that CHI fraudulently used the corporate form to avoid liability with a sham corporation.

See Broussard v. Meineke Disc. Muffler Shops, Inc., 155 F.3d 331, 349 (4th Cir. 1998); Minute

Man Anchors, Inc. v. Oliver Techs., Inc., 2005 WL 1871164, at *9 (W.D.N.C. Aug. 5, 2005). “[A]

common central management alone is not a proper basis for disregarding separate corporate

existence.” IGEN Int’l, Inc. v. Roche Diagnostics GmbH, 335 F.3d 303, 309 n.5 (4th Cir. 2003).

        Therefore, there are no proper grounds on which to disregard the separate corporate entities

of the various Defendants and CHI and Clayton Site-Built are entitled to summary judgment based

on the Court’s lack of personal jurisdiction.




                                                        25

     Case 3:18-cv-00345-KDB-DCK Document 128 Filed 11/05/20 Page 25 of 26
                                 IV.     ORDER

  NOW THEREFORE IT IS ORDERED THAT:

     1. Defendants CMH Mfg. and CMH Homes’ Motion for Summary Judgment (Doc.

        No. 103) is DENIED;

     2. Defendants CHI, Clayton Site-Built, Vanderbilt and 21st Mortgage’s Motion for

        Summary Judgment (Doc. No. 103) is GRANTED;

     3. Plaintiff’s Motion for Summary Judgment is DENIED; and

     4. This case shall proceed to trial on the merits on the remaining claims in the

        absence of a voluntary resolution of the dispute among the parties.

  SO ORDERED ADJUDGED AND DECREED.




                    Signed: November 4, 2020
                     2020




                                               26

Case 3:18-cv-00345-KDB-DCK Document 128 Filed 11/05/20 Page 26 of 26
